IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                  NO. WR-79,065-02


                    EX PARTE MICHAEL A. SARLES, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 1212053D IN THE 213TH DISTRICT COURT
                          FROM TARRANT COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: FEBRUARY 10, 2016
DO NOT PUBLISH